Fourth Court of Appeals
                                         San Antonio, Texas
                                                October 2, 2019

                                             No. 04-19-00640-CV

                                         IN RE MAURER GROUP

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On September 17, 2019, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on October 2, 2019.



                                                                       _____________________________
                                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2019.

                                                                       _____________________________
                                                                       Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2017CI06811, styled The Maurer Group v. Liberty Mutual Insurance, et
al., pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.